Citation Nr: 1828769	
Decision Date: 05/17/18    Archive Date: 05/23/18	

DOCKET NO.  14-40 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the ratings for a back disability (currently rated 20 percent prior to November 21, 2014, and 40 percent from that date).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Claims Representative


ATTORNEY FOR THE BOARD

T. Matta, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to February 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent disabling from February 18, 2010 (date of claim), and increased the Veteran's rating for his back disability to 20 percent, effective June 25, 2010 (date of claim).  A May 2017 rating decision subsequently increased the rating for his back disability to 40 percent, effective November 21, 2014.

The Board notes that it is unclear whether the Veteran is gainfully employed.  A May 2017 rating decision deferred the issue of entitlement to TDIU; to date, it does not appear that the RO has made a decision on this issue.  Regardless, and pursuant to the holdings in other precedential decisions, the Board has determined that a claim for TDIU has been raised because it is part and parcel of the Veteran's increased rating claims for PTSD and a back disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

The issue of an increased rating for the Veteran's back disability and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's VA treatment records and VA examinations note that he has suicidal ideation on nearly daily basis and at least one suicide attempt. See generally  April 2011 VA PTSD examination (Veteran reported he thinks of suicide at least daily; he had no history of actual suicide attempts and had no intent to harm himself); August 2012 VA PTSD examination (Veteran reported ongoing vague suicidal thoughts with no intent for taking action but believed that things would be better if he died); January 2016 VA treatment record (no thoughts of suicide when on medication but if he was not on it, he would "probably swim out into the ocean"; he has thoughts of taking his own life when he is not on medication and has a plan; he reported one suicide attempt when he went into the garage and started his car); June 2016 VA treatment record (Veteran reported no compelling suicidal thoughts); June 2016 VA PTSD examination (Veteran wonders daily why he is alive and functioning, and has no clear direction or reason for living; he has suicidal ideation daily and has thought of how he would carry it out; he reported one attempt by carbon monoxide poisoning six to seven years prior; denies any current concerns of self-harm); and March 2017 VA treatment record (he reports daily fleeting thoughts of suicidal ideation with no intent; also thinks of ways to make his suicide as "non-impact [on others] as possible").

2.  The overall disability picture shows that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas such as work, family relationships, judgement, thinking, and mood. 

3.  The Veteran's symptoms have not caused total social and total occupational impairment and his overall disability picture does not more closely approximate a rating in excess of 70 percent. 


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017); see also Bankhead v. Shulkin, 29 Vet. App. 10 (2017).


ORDER

A rating of 70 percent, but not higher, for PTSD is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims.  See 38 C.F.R. § 3.159.  

Increased Rating - Back 

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the prior VA back examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA back examination is necessary.

Additionally, the Court recently held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  See Sharp v. Shulkin, 29 Vet. App 26, 34 (2017).  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares." Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  The Board finds that the examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's back disability.  Further inquiry should reasonably have been attempted by the examiner to determine the impact of these flare-ups before concluding that an opinion could not be provided without resorting to speculation.  On remand, the examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  Id. at 33.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected back and psychiatric disabilities.  Because the issue of entitlement to a higher rating for his back disability is being remanded for additional development, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with this claim.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).

Accordingly, the case is REMANDED for the following:

1. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected back disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision. All findings should be reported in detail.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner is also asked to request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on the information.  If the examiner is unable to provide and opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.  In providing all of the requested opinions, the examiner should consider the Veteran's competent lay statements regarding the observable symptoms he has experienced, including those associated with flare-ups.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.

2.  After completion of the foregoing, obtain a VA medical opinion (with examination only if deemed necessary) by a vocational specialist if possible (if not possible, then by an appropriate medical provider).  Based on review of the entire record, the opinion provider should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education and occupational experience, but not the effects of age and any non-service-connected disabilities.  The provider should comment on whether the Veteran's service-connected disabilities preclude him from participating in substantially gainful employment consistent with his education and work experience and, if so, when such incapacity began.  The provider should identify (and provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

	(CONTINUED ON NEXT PAGE)









3.  Following any additional development deemed necessary, review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


